ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2007-10-08_JUD_01_ME_01_EN.txt.                                                                              765




            SEPARATE OPINION OF JUDGE RANJEVA

[Translation]

   Special circumstances and delimitation of the territorial sea — Rule-making
or corrective function — Geomorphology and course of the provisional equidis-
tance line — Notion of necessity and alternative course of the provisional line —
Bisector and equidistance line — History of Article 15 of the 1982 United
Nations Convention on the Law of the Sea — Development of jurisprudence —
A largely settled debate — Reversal of jurisprudence — “Particular circum-
stances”.

   1. I regret that I am unable to subscribe to the decision of the majority
of the Court with respect to the third paragraph of the operative clause of
the Judgment concerning the azimuth of the boundary segment starting
from the point with the co-ordinates 15° 00′ 52″ N and 83° 05′ 58″ W,
which follows the azimuth 70° 14′ 25″ until its intersection at point A
(with co-ordinates 15° 05′ 25″ N and 82° 52′ 54″ W) with the 12-nautical-
mile arc of the territorial sea of Bobel Cay. For this first section of the
single delimitation line the Judgment challenges the law and method of
delimitation of the territorial sea. In a vote on the other sections of the
boundary, I would have voted in favour.
   2. My disagreement centres on the way in which the Judgment treats
the special circumstances under Article 15 of the 1982 United Nations
Convention on the Law of the Sea (UNCLOS) in its construction of the
delimitation line. Contrary to the view of the majority of the Members of
the Court, for delimitation of the territorial sea between States with
adjacent or opposite coastlines, special circumstances possess not a rule-
making but a corrective and adjusting function in respect of the provi-
sional equidistance line. In paragraph 272 of the present Judgment, the
Court justifies its abandonment of the provisional equidistance line in the
following terms :
       “However, the equidistance method does not automatically have
     priority over other methods of delimitation and, in particular cir-
     cumstances, there may be factors which make the application of the
     equidistance method inappropriate.”
In support of its decision it invokes arguments of fact — the geomorpho-
logy resulting in the instability of the coastlines of both Parties, particu-
larly at the mouth of the River Coco and around Cape Gracias a Dios —
and arguments of law based on the interpretation of the last sentence of
Article 15 of UNCLOS :
       “The above provision does not apply, however, where it is neces-
     sary by reason of historic title or other special circumstances to

                                                                             110

          TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)              766

     delimit the territorial seas of the two States in a way which is at vari-
     ance therewith.”
The divisive issue concerns the point of law alone, as geomorphological
features can, in certain instances, constitute special circumstances within
the meaning of Article 15.
  3. The role of special circumstances in delimitation of the territorial
sea is one of the classic issues of maritime delimitation law. A historical
review of the various stages of that debate is perhaps useful in the present
case, which has challenged the creative action of jurisprudence in settling
maritime delimitation law, inter alia, that of the territorial sea.

   4. The literal interpretation of Article 15 of UNCLOS advocates the
equidistance or median line for territorial sea delimitations when the
coasts of the States are adjacent or opposite. Exceptions can be made to
that rule of principle if special circumstances exist and if it is necessary to
delimit the territorial sea in another manner. The use of the adjective
“necessary”, which implies a notion of inescapable constraint, prescribes
a very strict and restrictive interpretation of the conditions which may,
exceptionally, justify abandoning the general rule. Paragraphs 268 and 269
of the present Judgment follow the path laid down by Article 15 of the
Montego Bay Convention, but the difficulty in subscribing to the major-
ity view derives from its conclusion that it is impossible to construct a
provisional equidistance line, and from the normative equipollence attrib-
uted by the majority to the equidistance line and the provisional equidis-
tance line in the second subparagraph of paragraph 280.

   5. In paragraph 282, the Judgment notes that the Parties have each
envisaged delimitation methods that did not systematically advocate the
use of the median line ; in other words, the conduct of the Parties has
been interpreted as an exception to the general rule. On closer analysis, a
distinction must be drawn between the content of the rule, whether or not
accepted by the two Parties, and the interpretation of that rule, given the
factual situation resulting from the geomorphology. In the present case,
the Parties acknowledge both the unstable nature of the coastline in the
area to be delimited and the difficulties of the exercise itself. Are these
considerations such as to justify in law the “necessary” nature of a dif-
ferent method of territorial sea delimitation? The technical arguments
must not be overlooked, but must, in any event, fall within the scope of
the applicable law.
   6. The general scheme of the geometric method adopted in the Judg-
ment in paragraph 281 takes as its foundations the “special circumstances
in which it [the Court] cannot apply the equidistance principle” ; those
circumstances are set forth in paragraph 280 in the following terms :
     “because of the changing conditions of the area the Court has made
     no finding as to sovereignty over these islands (see paragraph 145 [of
     the Judgment]). Moreover, whatever base points would be used for

                                                                           111

          TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)             767

    the drawing of an equidistance line, the configuration and unstable
    nature of the relevant coasts, including the disputed islands formed
    in the mouth of the River Coco, would make these base points
    (whether at Cape Gracias a Dios or elsewhere) uncertain within a
    short period of time.”
Regardless of the correctness of that technical assertion, it raises a point
of law : is the condition of necessity required by the 1982 Convention ful-
filled ?
    7. In absolute terms, the notion of necessity involves an absence of
solution such that no alternative can be envisaged. The difficulties encoun-
tered are not of themselves sufficient to justify the necessity of abandon-
ing the general rule. The impossibility must be appraised from a legal
standpoint. In the present case, the Judgment focuses upon the unstable
geomorphological nature of the coastlines. But the restrictive approach
adopted in the Judgment is regrettable, since it takes account of the geo-
morphological element alone. Unlike the Court, the 1982 Convention did
not overlook the potential for extremely unstable coastlines, a possibility
which had not been envisaged by the Convention on the Territorial Sea
and the Contiguous Zone of 29 April 1958. Thus, the objection raised by
the Judgment is irrelevant as to the principles. A very different matter is
that of the applicability of Article 7, paragraph 2, of UNCLOS, which
states the following :
       “Where because of the presence of a delta and other natural con-
    ditions the coastline is highly unstable, the appropriate points may
    be selected along the furthest seaward extent of the low-water line
    and, notwithstanding subsequent regression of the low-water line,
    the straight baselines shall remain effective until changed by the
    coastal State in accordance with this Convention.”
The question is thus whether that provision of the Convention concern-
ing the progressive development of the law relative to customary law is
relevant. The status of the two litigant States with respect to the Conven-
tion renders the question devoid of purpose : the unstable nature of the
coastlines does not, in itself, constitute a situation of impossibility giving
rise to a legal vacuum such as to exclude the application of the general
rule of the equidistance line. The reasoning would have been credible if
this provision of UNCLOS on unstable coasts had been taken into
account.
   8. Given the consequences drawn by the Judgment from the impor-
tance it attributes to the geomorphological aspect, application of the pro-
visional median line would result in an impasse and the Judgment justi-
fies its solution by attributing a rule-making function to the special
circumstances referred to in Article 15 of UNCLOS. In so doing, the
Judgment reopens the debate that sank the diplomatic negotiations on
maritime delimitation, whereas a rule-making provision concerning terri-
torial sea delimitation has existed since 1958 in Article 12 of the Conven-

                                                                          112

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)            768

tion on the Territorial Sea, and the jurisprudence of the Court, particu-
larly since the Jan Mayen case, has settled that debate. The current
Judgment represents a reversal of jurisprudence sanctioned by an
obiter dictum :

    “[h]owever, the equidistance method does not automatically have
    priority over other methods of delimitation and, in particular cir-
    cumstances, there may be factors which make the application of the
    equidistance method inappropriate”.

   9. The geometric figure that the line of delimitation represents is sur-
prising. The text of Article 15 of UNCLOS refers to “the median line
every point of which is equidistant from the nearest points on the base-
lines from which the breadth of the territorial seas of each of the two
States is measured”. (The difference in terminology between equidistance
and median lines relates not to the delimitation method but to the differ-
ent geographic situations to which that method is applied : equidistance
line in reference to adjacent coasts and median line for those opposite
one another (cf. A. L. Shalowitz, Shore and Sea Boundaries, Washing-
ton, D.C., United States Department of Commerce, 1962-1964, Vol. I,
pp. 232-235)). The Judgment, however, uses the bisector line to effect the
delimitation of the territorial sea. Beyond a straightforward question of
terminology, we are confronted with an operation of a completely differ-
ent nature. The bisector is a line segment which divides the angle of a
sector, that is to say a plane or area sector, by isometry and thus equally.
The bisector is used in apportionment or division of the area concerned,
in the present case the polygon formed by the adjacent maritime front-
ages. A reminder of this technical definition is necessary inasmuch as the
Court was requested to carry out a maritime delimitation and not an
apportionment or division. That consideration explains the omission of
the bisector method in 1953, during the working session of the Interna-
tional Law Commission and the group of experts on the technical impli-
cations of delimitation methods. In its 1956 report, when listing the pos-
sible methods, the International Law Commission also made no mention
of the bisector approach.

  10. With the lack of textual support in the applicable Convention for
the bisector technique, the issue next at hand concerns the relegation of
the provisional equidistance line. The Judgment abandons it in view of
the difficulties described in paragraphs 277 to 280. It concludes that

    “because of the changing conditions of the area the Court has made
    no finding as to sovereignty over these islands (see paragraph 145 [of
    the Judgment]). Moreover, whatever base points would be used for
    the drawing of an equidistance line, the configuration and unstable
    nature of the relevant coasts, including the disputed islands formed
    in the mouth of the River Coco, would make these base points

                                                                        113

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)            769

    (whether at Cape Gracias a Dios or elsewhere) uncertain within a
    short period of time.”
On the legal level, there is no obstacle preventing the identification of
base points from which the pairs of points equidistant from the boundary
point would be fixed. In practice, drawing the equidistance line provides
a reminder of the relationship between nature and law in maritime
delimitation, the pons asinorum of international law : the law inevitably
transcends the natural features to which it attributes particular effects.
The law, like the jurisprudence, aims to prevent outcomes in which “pro-
nounced” configurations are ignored (North Sea Continental Shelf (Fed-
eral Republic of Germany/Denmark ; Federal Republic of Germany/Neth-
erlands), Judgment, I.C.J. Reports 1969, p. 51, para. 96), and also an
overly basic interpretation of nature. Gidel mentioned as a possible jus-
tification for abandoning the equidistance line “cases in which it would
involve real drawbacks [and] . . . lead to serious inequity between the two
coastal States” (G. Gidel, Le droit international de la mer, 3 vols., 1932-
1934, p. 771). The plotting of the provisional line must add to the element
of stability and permanence which characterizes a boundary delimitation
exercise. The Court has not denied itself its discretionary powers to deter-
mine an abstract point from which the required linear geometrical figure
is constructed (see paragraph 280 of the Judgment). Figure 7 (b)
appended to the work by L. Lucchini and M. Voelckel (Droit de la mer,
tome 2, Vol. 1, 1996) could have been of help in drawing such a provi-
sional line. In the present instance, the choice of endpoints for the two
States’ coastal fronts and of the point established by the Mixed Commis-
sion of 1962 has been clearly identified on sketch-map No. 3 on page 750
of the present Judgment. An equidistance line can then be constructed
from pairs of points equidistant from the point determined by the Mixed
Commission in 1962. Those pairs of points will be selected in such a way as
to take account of the salient features of the coastal fronts of each State.
   11. The genesis of Article 15 was mentioned in justification of the rule-
making function, even by default, of special circumstances. The median
line rule lies at the heart of the operative provisions of Article 15, the
wording of which was practically settled, at the Third United Nations
Conference on the Law of the Sea, in the 7 May 1975 draft of the single
negotiating text. In such a situation, on that particular point of the con-
substantial links between equidistance line and special circumstances, the
Third Conference did not challenge the fundamental basis of the general
scheme of Article 12 of the Geneva Convention on the Territorial Sea
and the Contiguous Zone. In support of its interpretation, the Judgment
takes refuge behind the commentaries in the Yearbook of the Interna-
tional Law Commission, 1952, Vol. II, p. 38. But the Judgment neglects
to take account of the opinion of the Special Rapporteur in 1956 :
       “The Yugoslav Government had proposed the deletion of . . . the
    phrase ‘unless another boundary line is justified by special circum-
    stances’. He did not believe that the Commission was prepared to

                                                                        114

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)            770

    delete the latter phrase, because it attached considerable weight to it
    and its deletion would make the article too rigid.” (United Nations,
    Summary Record of the 366th Meeting, doc. A/CN.4/SR.366.)

It was on the basis of that proposed interpretation that a vote was held
the same day on a text combining draft Articles 12 and 14 drawn up by
the Special Rapporteur. The Special Rapporteur’s view was that the role
of special circumstances was to correct the effects of strict application of
a median or equidistance line. At the 61st meeting of the First Committee
of the United Nations Conference on the Law of the Sea (Geneva,
24 February-27 April 1958), “[t]he phrase ‘special circumstances’ in the
second sentence was adopted by 38 votes to 7, with 22 abstentions”
(A/CONF.13/L.28/Rev.1, Plenary Meetings, Vol. II, p. 119). That pre-
scription does not mean that the median line is obligatory, for that would
destroy the consubstantial relationship between the median line and spe-
cial circumstances, and thus the median line has only a provisional status
in the delimitation of the territorial sea.
   12. The jurisprudence relied upon by the Judgment to justify the aban-
donment of the provisional equidistance line is not decisive either. Among
arbitral proceedings, the Guinea/Guinea-Bissau case is well known, in
that the Arbitration Tribunal sought an equitable delimitation taking
account of a broader geographic area to avoid prejudicing subsequent
delimitations concerning third States (see case concerning the Delimita-
tion of the Maritime Boundary between Guinea and Guinea-Bissau, Inter-
national Law Reports, decision of 14 February 1985, para. 109). In that
case, the capricious character of the configuration of the coastal geogra-
phy was decisive for the Tribunal because of the effect of the coastal con-
figuration on the equidistance line. The Tribunal ruled out the equidis-
tance line after assessing whether the delimitation would be of an equitable
nature using the provisional equidistance line. In fact, the adoption of the
equidistance approach would have had the
    “drawback of resulting in the middle country [Guinea in that
    instance] being enclaved by the other two and thus prevented from
    extending its maritime territory as far seaward as international law
    permits” (ibid., para. 104).
The short concave coastline was thus left aside in favour of a convex con-
figuration covering the maritime front of West Africa as a whole. The
overall orientation of the coasts constitutes a special circumstance,
account of which had to be taken in adjusting or even ruling out the equi-
distance line. The Judgment effects an amalgamation by taking into con-
sideration only the final outcome and making the provisional line an
intermediate stage.
   13. The plotting of a single maritime boundary does not, from the
standpoint of the jurisprudence, call into question the principles govern-
ing special circumstances. The debates at the Third United Nations Con-

                                                                        115

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)             771

ference on the Law of the Sea highlighted, on the one hand, the general
adherence to a unitary conception of the basis of the law of maritime
delimitation and, on the other, with respect to special circumstances, the
fact that the rule is “consubstantial” with equidistance, in that the two
notions complement and support each other. The evolution of the Court’s
jurisprudence over the period from 1969 to 1985 reflected the often ten-
tative efforts to that end, before the advent of a solution of principle in
1993. The Court recalls in paragraph 271 of the present Judgment its own
findings in the case concerning the Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea inter-
vening) :
       “The Court has on various occasions made it clear what the appli-
    cable criteria, principles and rules of delimitation are when a line
    covering several zones of coincident jurisdictions is to be deter-
    mined. They are expressed in the so-called equitable principles/rele-
    vant circumstances method. This method, which is very similar to
    the equidistance/special circumstances method applicable in delimi-
    tation of the territorial sea, involves first drawing an equidistance
    line, then considering whether there are factors calling for the adjust-
    ment or shifting of that line in order to achieve an ‘equitable result’.”
    (Judgment, I.C.J. Reports 2002, p. 441, para. 288.)

  14. In 1969, the Court established the principle that the pursuit of an
equitable outcome was the objective of all maritime delimitations :
      “it is necessary to seek not one method of delimitation but one
    goal” (North Sea Continental Shelf (Federal Republic of Germany/
    Denmark ; Federal Republic of Germany/Netherlands), Judgment,
    I.C.J. Reports 1969, p. 50, para. 92).
The median line was at the time at the centre of a controversy which, in
retrospect, gives rise to some amusement. The Libya/Malta Judgment
constitutes a significant stage in the development of the law with its dec-
laration that
    “[t]he Court is unable to accept that, even as a preliminary and pro-
    visional step towards the drawing of a delimitation line, the equidis-
    tance method is the one which must be used” (Continental Shelf
    (Libyan Arab Jamahiriya/Malta), Judgment, I.C.J. Reports 1985,
    p. 37, para. 43).
The use of the emphasized verb “must” reflects, initially, the Court’s
rejection of compulsory and systematic application of the equidistance
line on a preliminary and provisional basis ; but, subsequently, such a
line, previously condemned, could be taken into consideration. After all,
the 1985 Judgment applied the equidistance line to the case, proceeding
by stages.
   15. In 1993, the entry into force of the Montego Bay Convention was

                                                                         116

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)            772

regarded as probable in the near future, as that instrument was inter-
preted as an expression of positive law and the Court accepted it and
regarded it as such. Thus the Judgment in the Maritime Delimitation in
the Area between Greenland and Jan Mayen (Denmark v. Norway) case
put the finishing touches to that development when it adopted the method
of delimitation by stages, but without the reservations still expressed in
the 1985 decision. When the Court straightforwardly applied the delimi-
tation by stages method, it was mindful of coherence and predictability,
two concerns already expressed in the Continental Shelf (Libyan Arab
Jamahiriya/Malta) case Judgment. Article 6 of the Geneva Convention
on the Continental Shelf, in the Court’s view, provided for an approach

    “taking provisionally the median line . . . and then enquiring whether
    ‘special circumstances’ require ‘another boundary line’” (Maritime
    Delimitation in the Area between Greenland and Jan Mayen (Den-
    mark v. Norway), Judgment, I.C.J. Reports 1993, pp. 59-60,
    para. 49).
Later in the same Judgment, the Court places its judicial policy approach
within a unitary framework by stating that “[j]udicial decisions on the
basis of the customary law governing continental shelf delimitation
between opposite coasts have likewise regarded the median line as a pro-
visional line” (ibid., p. 60, para. 50). Unity of method, if not of régime,
was thenceforth regarded as the rule, whether for territorial seas, the con-
tinental shelf, exclusive economic zones or fishing zones. The pursuit of
an equitable result did not rule out a simple and readily understandable
solution. The traditional and apparently parallel pairs, that is to say, on
the one hand, equidistance/special circumstances and, on the other, rele-
vant circumstances/equitable principles, have since 1993 formed part of
the same dynamic process : both seek to obtain an equitable result in
maritime delimitation. There are two consequences, the first establishing
that the specific terminology relating to areas does not affect the coher-
ence of the rules and the second that the plotting, on a preliminary and
provisional basis, of an equidistance line is indispensable. The Judgments
in the Maritime Delimitation and Territorial Questions between Qatar
and Bahrain (Qatar v. Bahrain) and the Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea
intervening) cases, in 2001 and 2002 respectively, consolidated the devel-
opment represented by the step-by-step approach based on the provi-
sional median line.

  16. In paragraph 272, the present Judgment refers to “particular cir-
cumstances”. The Court thus invents a third category of circumstances
alongside the special circumstances and the relevant circumstances of the
Convention on the Law of the Sea. That new category is thus of an un-
specified nature and corresponds to what the Franco-British arbitral
award called “a wholly different criterion of delimitation” (case concern-

                                                                        117

         TERRITORIAL AND MARITIME DISPUTE (SEP. OP. RANJEVA)            773

ing the Delimitation of the Continental Shelf between the United King-
dom of Great Britain and Northern Ireland, and the French Republic,
decision of 30 June 1997, United Nations, RIAA, Vol. XVIII, p. 116,
para. 249). The major problem is that the majority of the Members of the
Court base themselves upon those “particular circumstances” to depart
from the application of the provisional median line rule and justify the
use of a different rule, that of the bisector. Those circumstances, as dis-
tinct from the circumstances known as “special or relevant”, are no
longer assigned the merely corrective function prescribed by the law and
all jurisprudence to date, but instead a rule-making function. The Court
has directly endorsed the analyses concerning the geomorphology of the
coasts in order to construct a bisector line. Contrary to the Court’s juris-
prudence, which excludes from the field of directly applicable rules any
principle other than that of preliminary and provisional equidistance, the
present Judgment challenges the creative exercise progressively under-
taken by the Court. It opens up the way for new uncertainties which may
lead to a direct normativity of equitable principles at the expense of the
rule of positive law.
   17. To conclude, the present Judgment, in so far as it concerns the azi-
muth in the area of the territorial sea between the point fixed by the
Mixed Commission in 1962 and the intersection with the outer limit of
Bobel Cay, constitutes a repudiation of the law and the Court’s jurispru-
dence in matters of territorial sea delimitation.

                                         (Signed) Raymond RANJEVA.




                                                                        118

